Richard S. Heller, J.
On September 15, 1955, claimant Iris McDermott was driving the car of her husband, claimant Douglas 0. McDermott, southerly on State Highway Route 15. At the intersection of Route 15 with a Steuben County road known as County Road No. 17 her car collided with a truck owned and operated by one Lee Horton.
Horton was proceeding easterly on County Road No. 17 and intended to cross Route 15 and to continue easterly on Road No. 17. He testified he stopped 15 feet westerly of the intersection before entering Route 15 and saw no one coming in either direction. He then “ took off ” and was struck by the car driven by Iris McDermott. The collision happened east of the center of the intersection and Horton’s truck ended up 20 feet south, on the east shoulder of Route 15 heading north. It was established that the front of the McDermott car struck the center of the stake body of Horton’s truck.
Claimant Iris McDermott testified she was driving southerly on the day in question about 3:30 p.m. at a rate of speed of approximately 45 to 50 miles per hour. As she neared the intersection where the accident happened she saw a 35 MPH sign and an intersection sign, both of which are 2 by 2 feet standard signs in good condition. She also saw the truck of Horton approaching on the side road. At the time she observed the signs and the truck her car was approximately 400 feet north of the intersection. As she approached the intersection she let up on the gas, saw Horton’s truck coming on to Route 15, swerved to the left, applied her brakes, pulled back to the right and the collision occurred.
Claimants ’ contention is that the State was negligent because no “ Stop ” sign had been erected on County Road No. 17 and upon the further ground that the State failed to place and locate the “ intersection” sign and the “ speed control” sign in a *296proper place so they could be easily discernible to users of the highway.
The proof in this case indicates (1) that Horton did stop before coming into Route 15 and (2) the claimant, Iris McDermott, did see both the “ speed control ” sign and the “ intersection ” sign.
Sight distance is good at this intersection and the placing of a “ Stop ” sign here would not have prevented this accident.
The claimants have failed to establish that the State was negligent and their claims must be dismissed.
The findings and conclusions of both parties have been marked and signed and are submitted with this decision.
The foregoing constitutes the written and signed decision of this court upon which judgment may be entered.